EVERETT, Chief Judge
(concurring):
Even though Captain Denninghoff was no longer serving as a judge advocate, I have no doubt that he and appellant entered into an attorney-client relationship insofar as the attorney-client privilege is concerned. See Mil.R.Evid. 502(a). In view of the prior legal assistance he had received from Denninghoff, Saenz would reasonably have believed that Denninghoff had been authorized by the armed forces to render professional legal services to members of the armed forces and therefore was his “lawyer.” See Mil.R.Evid. 502(b)(2) (defining “lawyer”).
Furthermore, I feel sure that, even though he was no longer serving as a judge advocate or in another legal capacity, Denninghoff could have been assigned to represent appellant before the court-martial. Neither the Uniform Code of Military Justice nor the Manual for Courts-Martial, United States, 1969 (Revised edition), precludes a lawyer who is not a judge advocate or regularly serving in a legal capacity from representing an accused before a court-martial as individual military counsel, if he is made available for this purpose by his commander. In the early days of the Uniform Code uniformed lawyers who were not regularly assigned for legal duties often served as requested defense counsel. Also, Mil.R.Evid. 502(b)(2) indirectly recognizes in its definition of “lawyer” that such an occurrence is permissible. Obviously, when this occurs, there is no violation of 18 U.S.C. § 205, because then the representation is performed by the lawyer “in the proper discharge of his official duties.”
*330However, even though Denninghoff had entered into an attorney-client relationship with Saenz for purposes of privileged communications and could lawfully have been assigned to represent him before a court-martial if the appellant’s request had been •granted, I fully agree with the majority opinion that appellant’s commander was not legally required to make him available for the trial. In this connection, I distinguish between the attorney-client relationship for purposes of privileged communications under the Mil.R.Evid. 502 and the attorney-client relationship for purposes of determining whether a requested lawyer must — rather than may — be made available.1 In short, I believe that circumstances may exist which establish an entitlement to the attorney-client privilege but which do not result in a continuing relationship demanding “good cause” for severance. Cf. United States v. Taylor, 3 M.J. 947, 950-51 (N.C.M.R. 1977), pet. denied, 4 M.J. 194 (C.M.A. 1977). This might be true, for instance, when an attorney is made available to an accused only for purposes of an identification lineup or merely to advise him in connection with a pretrial custodial interrogation.
In addition, even in cases where an attorney-client relationship has been established of a type that requires “good cause” to sever, “good cause” is itself a relative concept. Thus, in my view the “good cause” required to sever an attorney-client relationship before an Article 32 investigation might be less than after that stage, and before a trial less than after a trial when a rehearing has been ordered.
Furthermore, in providing rules for the availability of counsel after Article 38 UCMJ, 10 U.S.C. § 838, was amended in 1981,2 the Manual for Courts-Martial recognized that persons performing certain duties should not be assigned to represent accused persons, and they were made ineligible to serve as requested defense counsel.3 The Manual did not deal with persons who were not assigned as judge advocates — probably on the assumption that such persons would be relatively few in number and there would be few requests for their services. Nonetheless, the basic principle that the very nature of someone’s other duties may render him ineligible to serve as a requested defense counsel seems applicable here.
In this case, I need not decide whether the extent of Denninghoff’s activity on appellant’s behalf created an attorney-client relationship requiring “good cause” to sever.
Captain Denninghoff’s responsibilities as “executive” to his group commander were of such a nature as to create an inherent conflict if he represented Saenz, whose case had been processed by the group commander. While Saenz apparently was not concerned about this problem, Denninghoff’s commander was; and, in light of this concern, any requirement of “good cause” for severing the tenuous attorney-client relationship between Denninghoff and appellant was satisfied. Furthermore, because Saenz did not appeal from the determination that Denninghoff would not be made available, I conclude that he also fully understood the sound reasons why his request for Denninghoff’s services at trial had been denied.

. The standard for determining the availability of a requested lawyer differs from that for determining whether an existing attorney-client relationship may be severed. See United States v. Eason, 21 U.S.C.M.A. 335, 339, 45 C.M.R. 109, 113 (1972).


. Pub.L. No. 97-81, 95 Stat. 1085, 1088 (1981).


. The ineligibility to serve as requested counsel did not constitute a disqualification to be appointed defense counsel. See para. 48b (2), Manual for Courts-Martial, United States, 1969 (Revised edition).